Bracken, J.,
dissents and votes to affirm the order appealed from, with the following memorandum. I believe that plaintiff has asserted at least one cause of action which is legally sufficient. Accordingly, I vote to affirm the order denying defendant’s motion to dismiss the complaint for failure to state a cause of action.
Where, as in this case, a party moves to dismiss pursuant to CPLR 3211 (a) (7), the dispositive issue is whether plaintiff has actually stated a cause of action, affidavits are received for a limited purpose only, i.e., to remedy defects in the complaint, and affidavits submitted by a defendant “will seldom if ever warrant the relief [defendant] seeks unless too the affidavits establish conclusively that plaintiff has no cause of action” (Rovello v Orofino Realty Co., 40 NY2d 633, 636; Fields v Leeponis, 95 AD2d 822). The instant complaint, as supplemented by plaintiff’s affidavit submitted in opposition to the motion, establishes a cause of action sounding in defamation (see, Carney v Memorial Hosp. & Nursing Home., 64 NY2d 770; Clark v McGee, 49 NY2d 613; November v Time, Inc., 13 NY2d 175; McCullough v Certain Teed Prods. Corp., 70 AD2d 771). To the extent that defendant raises defenses in response to plaintiff’s allegations, such arguments should not be considered on a motion to dismiss under CPLR 3211 (a) (7) for failure to state a cause of action (see, Carney v Memorial Hosp. & Nursing Home, supra).
Finally, because defendant’s motion to dismiss is addressed to the complaint considered as a whole, the validity of any single cause of action will suffice as a ground for denial of the motion (see, De Maria v Josephs, 41 AD2d 655). While it may well be that plaintiff, based upon her complaint and affidavit, would not be able to withstand a motion for summary judgment pursuant to CPLR 3212, the probability of such a determination is not controlling in this case (see, Rovello v Orofino Realty Co., supra, p 635). Accordingly, the order denying defendant’s motion should be affirmed.